Exhibit 10.2




SECUREWORKS CORP.
2016 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
EXECUTIVE FORM
COVER SHEET


SecureWorks Corp., a Delaware corporation (the “Company”), hereby grants
restricted stock units (the “RSUs”) relating to shares of the Company’s Class A
common stock, par value $0.01 per share (the “Stock”), to the Grantee named
below, subject to the vesting conditions set forth below. Additional terms and
conditions of the RSUs are set forth on this cover sheet and in the attached
Restricted Stock Unit Agreement (together, the “Agreement”) and in the
SecureWorks Corp. 2016 Long-Term Incentive Plan (as amended from time to time,
the “Plan”).




Grant Date:
 
 


Name of Grantee:
 
 


Number of Shares of Stock Covered by the RSUs:
 
 


Vesting Schedule:
 


If you continue in Service (as defined below) on each applicable vesting date,
the RSUs shall vest in [ ] equal annual installments on each of the [ ]
anniversaries of the Grant Date.

    
By your signature below or by your electronic acknowledgement of this Agreement,
you agree to all of the terms and conditions described in the Agreement and in
the Plan (if this is in paper form, a copy of the Plan is attached and if this
is in electronic form, a copy of the Plan is available on this website). You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
shall control in the event any provision of this Agreement should appear to be
inconsistent with the Plan. You must accept your award no later than 4pm Eastern
Time, five (5) business days prior to the first vesting date or your entire
award will be cancelled.


Grantee:
 
 
Date:
 
 
 
(Signature)
 
 
 
 
Company:
 
 
Date:
 
 
 
(Signature)
 
 
 
 


Name:
 
 
 
 
 




Title:
 
 
 
 
 



Attachment
This is not a stock certificate or a negotiable instrument.


   

--------------------------------------------------------------------------------


SECUREWORKS CORP.
2016 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
EXCECUTIVE FORM


Restricted Stock Units
This Agreement evidences an award of RSUs in the number set forth on the cover
sheet and subject to the terms and conditions set forth in the Agreement and the
Plan.
Transferability


Your RSUs may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise encumbered, whether by operation of law or otherwise, nor may the RSUs
be made subject to execution, attachment, or similar process. If you attempt to
do any of these things, you will immediately and automatically forfeit your
RSUs.
Vesting
Your RSUs shall vest in accordance with the vesting schedule set forth on the
cover sheet of this Agreement, so long as you continue in Service (as defined in
this Agreement) on each applicable vesting date.
The determination of the number of RSUs that may vest on each applicable vesting
date shall be subject to the rounding convention approved by the Committee (or
its designee), which convention may rely on rounding down fractional shares.
You may not vest in more than the number of shares of Stock covered by your
RSUs, as set forth on the cover sheet of this Agreement.
Notwithstanding your vesting schedule, the RSUs shall become 100% vested upon
your termination of Service due to your death or Disability. Subject to the
Change in Control provisions of this Agreement, no additional portion of your
RSUs shall vest after your Service has terminated for any other reason.
Notwithstanding the Plan definitions of “Service” and “Service Provider,” for
purposes of this Agreement, “Service” shall mean service qualifying a Grantee as
a Service Provider to the Company or a Subsidiary, but not to an Affiliate that
is not a Subsidiary. The Grantee’s change in position or duties shall not result
in interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or a Subsidiary. Subject to the preceding
sentence, any determination by the Committee whether a termination of Service
shall have occurred for purposes of the Plan shall be final, binding, and
conclusive. If the Grantee’s employment or other Service relationship is with a
Subsidiary and the applicable entity ceases to be a Subsidiary, a termination of
Service shall be deemed to have occurred when such entity ceases to be a
Subsidiary, unless the Grantee transfers his or her employment or other Service
relationship to the Company or any other Subsidiary.
Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by Applicable Laws. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.
 
Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.
Change in Control
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, if assumed or substituted for, the RSUs shall become 100%
vested upon your Involuntary Termination within the twelve (12)-month period
following the consummation of the Change in Control.



2



--------------------------------------------------------------------------------





 
“Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company, a Subsidiary, or their successors
for reasons other than Cause; or (ii) your voluntary resignation for “good
reason” as defined in a written employment or other written compensatory
agreement between you and the Company or a Subsidiary, or if none, then your
voluntary resignation following the occurrence, without your written consent, of
one or more of the following: (x) a material reduction in your base salary,
target annual or long-term incentive compensation (whether payable in cash or
otherwise), or health and welfare benefits, unless such reduction is part of an
across-the-board reduction for all employees who are in the same salary grade as
you as of the time of such reduction, (y) your demotion of more than one job
grade, or (z) relocation of your principal work location to a location more than
fifty (50) miles from the work location to which you are currently assigned. For
a voluntary resignation to qualify as for “good reason,” you must provide
written notice to the Company or its successor of any of the foregoing
occurrences within ninety (90) days of the initial occurrence; the Company must
fail to remedy such occurrence within the thirty (30)-day cure period following
the date of such written notice; and you must resign within sixty (60) days
after the Company’s cure period has ended.
Forfeiture of Unvested RSUs
Unless the termination of your Service triggers accelerated vesting or other
treatment of your RSUs pursuant to the terms of this Agreement, the Plan, a
written employment or other written compensatory agreement between you and the
Company or a Subsidiary, or a written compensatory program or policy of the
Company or a Subsidiary otherwise applicable to you, you will immediately and
automatically forfeit to the Company all of your unvested RSUs in the event your
Service terminates for any reason.
  
Forfeiture of Rights
You understand and agree that if the Company, acting through the Committee,
determines that you engaged in Conduct Detrimental to the Company during your
Service or during the twelve (12)-month period following the termination of your
Service, (i) your unvested RSUs shall immediately and automatically expire; and
(ii) if you have vested in any RSUs during the twenty-four (24)-month period
prior to your actions, you will owe the Company a cash payment (or forfeiture of
shares of Stock) in an amount determined as follows: (a) for any shares of Stock
that you have sold prior to receiving notice of the foregoing determination from
the Company, the amount will be the proceeds received from any and all sales of
those shares of Stock, and (b) for any shares of Stock that you still own, the
amount will be the number of shares of Stock owned times the Fair Market Value
of the shares of Stock on the date you receive such notice from the Company
(provided, that the Company may require you to satisfy your payment obligations
hereunder either by forfeiting and returning to the Company the shares or any
other shares of Stock or making a cash payment or a combination of these methods
as determined by the Company in its sole discretion). You understand and agree
that the forfeiture and/or repayment under this Agreement is separate from and
does not preclude the Company from seeking relief based on your conduct that
constitutes Conduct Detrimental to the Company.


For purposes of this provision, “Conduct Detrimental to the Company” means:


(i)    You engage in serious misconduct, whether or not such serious misconduct
is discovered by the Company prior to the termination of your Service;


(ii)    You breach your obligations to the Company or an Affiliate under any of
your written agreements with the Company or an Affiliate; or


(iii)    You engage in Conflicting Activities (as defined below).











3





--------------------------------------------------------------------------------





 
For purposes of this Agreement, “Conflicting Activities” means, without advance,
express, written consent of the Company’s Chief Legal and Administrative
Officer:


(i)    You are or become a principal, owner, officer, director, shareholder, or
other equity owner (other than a holder of less than 5% of the outstanding
shares or other equity interests of a publicly traded company) of a Direct
Competitor (as defined below);


(ii)    You are or become a partner or joint venturer in any business or other
enterprise or undertaking with a Direct Competitor;


(iii)    You work or perform services (including contract, consulting, or
advisory services) for a Direct Competitor in any geographic area where the
Company or an Affiliate materially conducts business, if your services are
similar in any material way to the services you performed for the Company or an
Affiliate in the twelve (12) months preceding the termination of your Service;


(iv)    Except for communications made on behalf of the Company or an Affiliate
in the scope of your Service, you advise, assist, attempt to influence or
otherwise induce or persuade (or assist any other person in advertising,
attempting to influence or otherwise induce or persuade) any person employed by
the Company or an Affiliate to end such employment with the Company or an
Affiliate; or


(v)    You solicit, divert, take away, or attempt to solicit, divert or take
away, directly or by assistance of others, any business from the clients or
customers of the Company or an Affiliate, including actively sought clients or
customers, with whom you have or have had material contact during your Service
for purposes of providing products or services that are competitive with those
provided by the Company or an Affiliate.


For purposes of this Agreement, the term “Direct Competitor” means any entity or
other business concern that offers or plans to offer products or services that
are materially competitive with any of the products or services being
manufactured, offered, marketed, or actively developed by the Company or an
Affiliate as of the date your Service ends. By way of illustration, and not by
limitation, the following companies are Direct Competitors: Symantec, IBM,
Verizon, Accenture, FireEye, Splunk, Cisco, NTT, CrowdStrike, and Rapid7. You
understand and agree that the foregoing list of Direct Competitors represents
only an illustrative list of the Company’s Direct Competitors as of the date of
execution of this Agreement, that other entities are Direct Competitors as of
the date of this Agreement, and that other entities may become Direct
Competitors in the future.


You understand and agree that neither this provision nor any other provision of
this Agreement prohibits you from engaging in Conflicting Activities but only
requires the forfeiture and/or repayment as set forth herein if you engage in
Conflicting Activities. If you desire to engage in Conflicting Activities, you
agree to seek written consent from the Company’s Chief Legal and Administrative
Officer prior to engaging in the Conflicting Activities. If you enter into any
business, employment, or service relationship during your Service or within the
twelve (12) months following the termination of your Service, you agree to
provide the Company sufficient information regarding the relationship to enable
the Company to determine whether that relationship constitutes Conflicting
Activities. You agree to provide such information within five (5) business days
after entering into the business, employment, or service relationship.


Delivery
Delivery of the shares of Stock represented by your vested RSUs shall be made as
soon as practicable after the date on which your RSUs vest and, in any event, by
no later than March 15th of the calendar year after your RSUs vest.





4





--------------------------------------------------------------------------------





Evidence of Issuance
The issuance of the shares of Stock with respect to the RSUs shall be evidenced
in such a manner as the Company, in its discretion, deems appropriate,
including, without limitation, by (i) book-entry registration or (ii) issuance
of one or more share certificates.
Withholding
You agree as a condition of this Agreement that you will make acceptable
arrangements to pay any withholding or other taxes that may be due relating to
the RSUs or the issuance of shares of Stock with respect to the RSUs. In the
event that the Company or a Subsidiary determines that any federal, state,
local, or foreign tax or withholding payment is required relating to the RSUs or
the issuance of shares of Stock with respect to the RSUs, the Company or a
Subsidiary shall have the right to (i) require you to tender a cash payment,
(ii) deduct the tax or withholding payment from payments of any kind otherwise
due to you, (iii) permit or require you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”), whereby you irrevocably elect to sell a
portion of the shares of Stock to be delivered in connection with the RSUs to
satisfy withholding obligations and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the withholding obligations
directly to the Company or a Subsidiary, or (iv) withhold the delivery of vested
shares of Stock otherwise deliverable under this Agreement to meet such
obligations, provided that, to the extent required to avoid adverse accounting
consequences to the Company, the shares of Stock so withheld will have an
aggregate Fair Market Value not exceeding the minimum amount of tax required to
be withheld by Applicable Laws.
You agree that the Company or a Subsidiary shall be entitled to use whatever
method it may deem appropriate to recover such taxes. You further agree that the
Company or a Subsidiary may, as it reasonably considers necessary, amend or vary
this Agreement to facilitate such recovery of taxes.
Trading Restrictions








Stockholder Rights
If you are subject to any Company “blackout” policy or other trading restriction
imposed by the Company (a “Restricted Period”) on the date a distribution would
otherwise be made pursuant to this Agreement, such distribution shall instead be
made as of the earlier of (i) the first date you are not subject to any such
policy or restriction and (ii) the later of (A) the last day of the calendar
year in which such distribution would otherwise have been made, and (B) a date
that is immediately prior to the expiration of two and one-half months following
the date such distribution would otherwise have been made hereunder. For
purposes of this provision, you acknowledge that you may be subject to a
Restricted Period for any reason that the Company determines appropriate,
including Restricted Periods generally applicable to employees or groups of
employees or Restricted Periods applicable to you during an investigation of
allegations of misconduct or Conduct Detrimental to the Company by you.
You have no rights as a stockholder with respect to the RSUs unless and until
shares of Stock relating to the RSUs have been issued to you and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments to your Stock shall be made for
dividends, distributions, or other rights on or with respect to the Stock
generally if the applicable record date for any such dividend, distribution, or
right occurs before your certificate is issued (or an appropriate book entry is
made), except as described in the Plan. You may at any time obtain a copy of the
prospectus related to your Award pursuant to this Agreement by accessing the
prospectus at SecureWorks Corp., One Concourse Parkway NE, Suite 500, Atlanta,
Georgia 30328.  Additionally, you may receive a paper copy of the prospectus
free of charge from the Company by contacting:
Stock Option Administration
SecureWorks Corp.
One Concourse Parkway NE, Suite 500
Atlanta, GA 30328
+1 877 838 7947
Stock_Option_Administrator@SecureWorks.com





5





--------------------------------------------------------------------------------





No Right to Continued Employment or Other Service
This Agreement and the RSUs evidenced by this Agreement do not give you the
right to expectation of employment or other Service by, or to continue in the
employment or other Service of, the Company or a Subsidiary. Unless otherwise
specified in a written employment or other written compensatory agreement
between you and the Company or a Subsidiary, the Company or a Subsidiary, as
applicable, reserves the right to terminate your employment or other Service
relationship with the Company or a Subsidiary at any time and for any reason.
Corporate Activity
Your RSUs shall be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity, consistent with Article 16 of the Plan.


Clawback
The RSUs are subject to mandatory repayment by you to the Company in the
circumstances specified in the Plan, including to the extent you are or in the
future become subject to any Company “clawback” or recoupment policy or
Applicable Laws that require the repayment by you to the Company of compensation
paid by the Company to you in the event that you fail to comply with, or
violate, the terms or requirements of such policy or Applicable Laws.
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws and you knowingly engaged
in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of the RSUs earned or accrued during the twelve (12)-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurred) of the financial document that
contained such material noncompliance.
Governing Law & Venue
You understand and agree that the Company is a Delaware corporation with global
operations and that your RSUs may be part of a contemporaneous grant of many
similar awards to individuals located in numerous jurisdictions. You agree that
this Agreement and the Plan shall be governed by, and construed and interpreted
in accordance with, the laws of the State of Delaware, United States of America,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
any other jurisdiction.
The exclusive venue for any and all disputes arising out of or in connection
with this Agreement shall be New Castle County, Delaware, United States of
America, and the courts sitting exclusively in New Castle County, Delaware,
United States of America shall have exclusive jurisdiction to adjudicate such
disputes. Each party hereby expressly consents to the exercise of jurisdiction
by such courts and hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to such laying of venue (including the defense of inconvenient
forum).
Compliance with Foreign Exchange Laws
Local foreign exchange laws may affect your RSUs or the vesting of your RSUs.
You are responsible for obtaining any exchange control approval that may be
required in connection with such events. Neither the Company nor any of its
Affiliates will be responsible for obtaining such approvals or liable for the
failure on your part to obtain or abide by such approvals. This statement does
not constitute legal or tax advice upon which you should rely. You should
consult with your personal legal and tax advisers to ensure your compliance with
local laws. You agree to comply with all Applicable Laws and pay any and all
applicable taxes associated with the grant or vesting of the RSUs.







6





--------------------------------------------------------------------------------





The Plan
The text of the Plan is incorporated into this Agreement by reference.
Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the RSUs. Any prior agreements, commitments, or
negotiations concerning the RSUs are superseded, except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement between you and the Company or an Affiliate, as
applicable, shall supersede this Agreement with respect to its subject matter.
Disclaimer of Rights
The grant of RSUs under this Agreement will in no way be interpreted to require
the Company to transfer any amounts to a third-party trustee or otherwise hold
any amounts in trust or escrow for payment to you. You will have no rights under
this Agreement or the Plan other than those of a general unsecured creditor of
the Company. RSUs represent unfunded and unsecured obligations of the Company,
subject to the terms and conditions of the Plan and this Agreement.
Data Privacy
As a condition of the grant of the RSUs, you consent to the collection, use and
transfer of personal data as described in this paragraph. You understand that
the Company and its Affiliates hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
security number or equivalent, salary, nationality, job title, ownership
interests or directorships held in the Company or its Affiliates, and details of
all equity awards or other entitlements to shares of Stock awarded, cancelled,
exercised, vested or unvested (“Data”). You further understand that the Company
and its Affiliates will transfer Data amongst themselves as necessary for the
purposes of implementation, administration and management of your participation
in the Plan, and that the Company and any of its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the European Economic Area or elsewhere, such as the United
States. You authorize them to receive, possess, use, retain and transfer such
Data as may be required for the administration of the Plan or the subsequent
holding of shares of Stock on your behalf, in electronic or other form, for the
purposes of implementing, administering, and managing your participation in the
Plan, including any requisite transfer to a broker or other third party with
whom you may elect to deposit any shares of Stock acquired under the Plan. You
understand that you may, at any time, view such Data or require any necessary
amendments to the Data.
Notice Delivery
By accepting the RSUs, you agree that notices may be given to you in writing
either at your home or mailing address as shown in the records of the Company or
an Affiliate or by electronic transmission (including e-mail or reference to a
website or other URL) sent to you through the normal process employed by the
Company or the Affiliate, as applicable, for communicating electronically with
its employees.





7





--------------------------------------------------------------------------------





Code Section 409A
The grant of RSUs under this Agreement is intended to comply with the short-term
deferral exemption from Code Section 409A (“Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance with the exemption. Notwithstanding anything to
the contrary in the Plan or this Agreement, none of the Company, its Affiliates,
the Board, or the Committee will have any obligation to take any action to
prevent the assessment of any excise tax or penalty on you under Section 409A,
and none of the Company, its Affiliates, the Board, or the Committee will have
any liability to you for such tax or penalty.
To the extent that the RSUs constitute “deferred compensation” under Section
409A, a termination of Service occurs only upon an event that would be a
Separation from Service within the meaning of Section 409A. If, at the time of
your Separation from Service, (i) you are a “specified employee” within the
meaning of Section 409A, and (ii) the Company makes a good faith determination
that an amount payable on account of your Separation from Service constitutes
deferred compensation (within the meaning of Section 409A), the payment of which
is required to be delayed pursuant to the six (6)-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after the Delay Period (or upon your death, if earlier), without interest. Each
installment of RSUs that vest under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

By accepting this Agreement, you agree to all of
the terms and conditions described above and in the Plan.






8



